Wokden, J.
This was an action of replevin, by the appellants against the appellees, for certain timber. Judgment for the defendants.
The title to the timber depended upon the title to the land on which it was cut. The land was the same as that involved in the case of Weston v. Johnson, ante, p. 1, and the evidence of Weston’s title was the same in this action as in that. In accordance with the decision in the case referred to, the judgment below must be affirmed.
The judgment below is affirmed, with costs.